Loring, J.
1. We are of opinion that the injury to Higgins was within the contract by which the defendant agreed to save the plaintiff “harmless from all loss, cost or damage on account of injuries received by newsboys in its employ . . . while boarding, riding upon or leaving the cars of the Street Railway Company.” The unambiguous terms of this agreement are not to be cut down by the fact (if it is a fact) that the policy which the defendant (by paragraph 6) was to carry for the plaintiff’s benefit was not so broad.
2. The agreement here sued on is nothing more and nothing less than an agreement insuring the plaintiff against liability to newsboys “while boarding, riding upon or leaving the cars of the” plaintiff. Of its validity there can be no question. In his argument to the contrary the learned counsel for the defendant has overlooked the fact that the agreement is not with the newsboys but with a third person, to wit, the newsboys’ employer.

Judgment affirmed.